DETAILED ACTION
Election/Restrictions
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/16/2021.

Allowable Subject Matter
Claims 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “The recording unit” both lacks antecedent basis and is ambiguous as to its intended reading. Correction is required. 
Because claim 7 depends from claim 6, it is also rejected on this basis. 


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “The liquid receiver” both lacks antecedent basis and is ambiguous as to its intended reading. Correction is required. 
Because claim 12 depends from claim 11, it is also rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi et al. (9,315,031).

 	Regarding claim 1, Takeuchi teaches a recording apparatus comprising: 
an apparatus main body (fig. 19, item 140) having a recording unit (fig. 19, item 152) that performs recording onto a recording medium (see fig. 19); and 
a unit body (fig. 19, item 144) which is provided on an upper side of the apparatus main body, and forms a plurality of boundaries between the unit body and a top of the apparatus main body (fig. 19, the claimed boundaries are being taken to be the interfaces at which notches 148a, 148b are located as well as boundary between 144 and item 138 toward the back of the apparatus), wherein a recess (fig. 19, items 148a, 148b and recess formed between scanner and printer unit at the back of the apparatus) is formed for each of the plurality of boundaries so as to receive liquid entering through a gap formed at the boundaries (see fig. 19, Note that “so as to receive liquid entering a gap formed at the boundaries” could mean any number of things. Here, tubes 164 deliver liquid through two of the boundaries. Further, liquid can enter through the recess between the scanner and printer unit. In other words, no structure has been recited as to how the liquid is received or delivered from one place to another, and thus to simply say, “so as to receive” could mean almost anything). 	Regarding claim 2, Takeuchi teaches the recording apparatus according to claim 1, wherein the unit body is a document reading unit (fig. 18, item 144, scanner) having a reading section that reads a document and a document transport section that transports the document to the reading section (col. 14, lines 56-53). 	Regarding claim 3, Takeuchi teaches the recording apparatus according to claim 2, wherein the plurality of boundaries include: 
a first boundary (fig. 19, boundary in which notch 148a is located) located on a first side (fig. 19, side of first boundary) in a direction intersecting a document transport direction (compare figs. 19, 26, direction perpendicular to printhead scanning direction) of the document transport section relative to the unit body, the first boundary extending in the document transport direction (see fig. 19); 
a second boundary (fig. 19, boundary in which notch 148b is located) located on a second side that opposite to the first side in the document transport direction relative to the unit body, the second boundary extending in the document transport direction (see fig. 19); and 
a third boundary (fig. 19, boundary between back of printer and scanner) located upstream in the document transport direction relative to the unit body (compare figs. 19, 26), the third boundary extending in a direction intersecting the document transport direction (compare figs. 19, 26), 
a first recess (fig. 19, item 148a) that corresponding to a gap formed at the first boundary (see fig. 19), 
a second recess (fig. 19, item 148b) that corresponding to a gap formed at the second boundary (see fig. 19), and 
a third recess (fig. 19, gap formed between back side of printer unit and back side of scanner) that corresponding to a gap formed at the third boundary (see fig. 19). 	Regarding claim 4, Takeuchi teaches the recording apparatus according to claim 3, wherein a hole for allowing liquid to drop down is formed in the third recess (see fig. 19, Note that “for allowing liquid to drop down” could mean almost anything. The third recess can itself be described as a hole, and if liquid were put in the recess, the limitation is met). 	Regarding claim 5, Takeuchi teaches the recording apparatus according to claim 4, wherein a bottom of the third recess includes an inclined surface extending downward toward the hole (see fig. 19, Note that any number of parts are inclined and lead to holes). 	Regarding claim 6, Takeuchi teaches the recording apparatus according to claim 4, wherein the recording unit (fig. 19, item 152) is formed of a recording head (fig. 19) that performs recording by ejecting ink onto a recording medium, the apparatus main body includes a support member (fig. 19, note unlabeled support member) that supports a recording medium at a position facing the recording unit (see fig. 19), 
the support member has an ink receiver that receives ink ejected from the recording head, and the ink receiver receives liquid that drops from the hole provided in the third recess.

Regarding claim 8, Takeuchi teaches the recording apparatus according to claim 3, wherein the apparatus main body includes a liquid receiver that receives liquid, and a hole for allowing liquid to drop down is formed in a region where the second boundary and the third boundary intersect each other, and the liquid receiver is provided under the hole (see fig. 19, Note that “liquid receiver that receives a liquid” and “a hole for allowing liquid to drop down” could mean almost anything. Here, the area of Takeuchi’s disclosure at the intersections of the second and third boundaries is being defined as the region).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Kanamitsu et al. (2005/0062794).
 	Regarding claim 7, Takeuchi teaches the recording apparatus according to claim 6. Takeuchi does not teach wherein the ink receiver has an ink absorber that absorbs ink. Kanamitsu teaches this (Kanamitsu, [0343], figs. 51-53, Note that absorbers 701 are placed at the home position, in the movement area, and at an away position). It would have been obvious to one of ordinary skill in the art at the time of invention to add the absorbent disclosed by Kanamitsu to the device disclosed by Takeuchi because doing so would allow for borderless printing while also providing for ink flushing thereby facilitating the freshness of the ejection nozzles and ensuring quality printing.  	Regarding claim 10, Takeuchi teaches the recording apparatus according to claim 3, wherein the apparatus main body includes the recording unit (fig. 19, item 152), and a carriage (fig. 19, item 154) that moves in a direction intersecting the document transport direction (fig. 19, length direction of apparatus), the carriage has a home position (fig. 19, position at which carriage is shown) at an end of a movable region (fig. 19, scanning region), the recording unit is formed of a recording head that performs recording by ejecting ink onto a recording medium (see fig. 19).
Takeuchi does not teach an ink absorber that absorbs ink is provided at the home position of the carriage, and a hole for allowing liquid to drop down is formed in a region where the first boundary and the third boundary intersect each other, and the ink absorber is located under the hole. Kanamitsu teaches this (Kanamitsu, [0343], figs. 51-53, Note that absorbers 701 are placed at the home position, in the movement area, and at an away position. Note that there are any number of holes allowing liquid to drop down to the absorber). It would have been obvious to one of ordinary skill in the art at the time of invention to add the absorbent disclosed by Kanamitsu to the device disclosed by Takeuchi because doing so would allow for borderless printing while also providing for ink flushing thereby facilitating the freshness of the ejection nozzles and ensuring quality printing.  	Regarding claim 11, Takeuchi in view of Kanamitsu teaches the recording apparatus according to claim 1, wherein a hole is formed in the recess, and liquid entering through a gap formed at the boundary is guided to the liquid receiver that receives liquid through the hole (see 112 rejection, rejections of claims 7, 10).Regarding claim 12, see rejections of claims 7, 10, 11.

Regarding claim 16, Takeuchi the recording apparatus according to claim 3, wherein the first recess is formed to extend along the first boundary, the second recess is formed to extend along the second boundary, and the third recess is formed to extend along the third boundary (see fig. 19, Note that, as defined above, each of the recesses can be said to “extend along” its respective boundary). 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Kato et al. (7,567,357).
 	Regarding claims 13 and 14, Takeuchi teaches the recording apparatus according to claim 3. Takeuchi does not teach a power supply unit including a plug insertion part provided at a position that overlaps the first boundary in plan view; and 
a liquid guiding member including a wall that regulates a flow of liquid to the plug insertion part that guides liquid entering from a gap formed at the first boundary in a direction away from the power supply unit. Kato teaches this (Kato, see fig. 1, note plug 105, which necessarily is inserted at a plug insertion part. Note that the plug enters the printer though a side of the printer, which corresponds to the side of Takeuchi’s first boundary. Further, note that upon addition of the plug to Takeuchi’s printer, any number of walls within the printer could be said to regulate flow of liquid away from the plug insertion portion because any number of walls are necessarily located between the first boundary and the plug insertion portion).
Furthermore, MPEP 2144.04 states that a rearrangement of parts is not patentable unless such a rearrangement modifies the operation of the device in a patentable way. Thus, even if the plug insertion part of Kanamitsu was not located at a side of the printer corresponding to the first boundary, such a relocation of a plug insertion part would not modify the operation of the device in any patentable way. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853